RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination filed on 4/23/2021 has been received. Applicant’s claim amendments filed on 3/23/2021 are entered. In the response filed on 3/23/2021, claims 26, 30, and 36 were amended; and claims 41 and 42 were added. 
Claims 26, 29-33, and 35-42 are pending. Claims 39 and 40 are withdrawn from consideration. Claims 1-25, 27, 28, and 34 are canceled. Claims 26, 29-33, 35-38, 41, and 42 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Non-Compliant Amendment
Text of insufficient clarity and contrast
37 CFR 1.52 (a)(1)(v) requires all papers, other than drawings, that are submitted and are to become a part of the permanent United States Patent and Trademark Office 
The claim amendments filed on 3/23/2021 lack sufficient clarity and contrast between the paper and the writing thereon to permit optical character recognition. 
The arrows in the image below illustrate the text of insufficient clarity and contrast. 

    PNG
    media_image1.png
    519
    840
    media_image1.png
    Greyscale

Examiner recommends the applicant file claim amendments with all text of the same color and contrast, i.e., black. It appears the applicant has used a track changes feature in a word processing tool to write the amendments. The feature changed the text color and/or contrast to something other than the black of the other non-edited text in the claim. 
Incorrect Markings
Per 37 CFR 1.121, All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.

From claim 26: 

    PNG
    media_image2.png
    69
    694
    media_image2.png
    Greyscale

Summary
In the interest of compact prosecution, the 3/23/2021 claims are examined on their merits. However, future non-compliant amendments may not be examined on the merits. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 1/25/2021, have been withdrawn due to applicant’s amendment filed on 3/23/2021. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 42 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 42 is indefinite because the meaning of the phrase “fibrillated fresh parenchymal cellulose” is not clear. The fibrillated parenchymal cellulose is obtained from soybean hulls, pea hulls, corn hulls, bagasse, corn, vegetables, rice, sugar beet, potato pulp, fruits, or mixtures thereof. Once the soybean hulls, pea hulls, corn hulls, 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 29, 31-33, 35-38, 41, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemmers et al., US 2017/0112177 A1; as evidenced by Akerman, US 2014/0363528 A1; as evidenced by Funda et al., US 2014/0228429 A1; and as evidenced by Zhang et al., US 2014/0212564 A1. 
Regarding claim 26: Lemmers discloses a feed composition in the form of a liquid feed (ready-to-drink proteinaceous beverage, para 0015) comprising 0.5-10% by weight (0.01-2.0 wt. %, para 0017) of fibrillated cellulose (cellulose microfibrils, para 0017) that is parenchymal cellulose (originate from plant parenchymal tissue, para 0054); protein concentrate (vegetable protein, para 0045); fat (para 0018); and water (para 0019). Lemmers discloses the fibrillated parenchymal cellulose is obtained from corn (maize, para 0055), vegetables (maize, sugar beet, beet root, turnip, parsnip, oat, wheat, peas, tomato, para 0055), sugar beet (para 0055), fruits (citrus fruit, tomato fruit, peach fruit, pumpkin fruit, kiwi fruit, apple fruit, mango fruit, tomato, para 0055), or mixtures thereof (para 0055). Lemmers discloses the fibrillated parenchymal cellulose contains 
Lemmers does not disclose an example having all of the claimed components. However, Lemmers discloses a feed composition can include the claimed components. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the disclosed components to arrive at the claimed feed composition because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Additionally, overlapping ranges establish prima facie obviousness. MPEP 2144.05.
NOTE: Lemmers discloses the terms defibrillated cellulosic fibres and microfibrillated cellulosic fibres are different names for the same material (para 0021 and 0032). 
Regarding claim 29: Lemmers discloses the water content of the feed is between 5% and 80% by weight of the feed composition (at least 78 wt. % of water, para 0019). 
Regarding claim 31: The phrase “wherein the feed composition is a fur animal feed” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, Lemmers discloses the claimed feed (see rejection of claim 26 above). The future intended use (i.e., feeding to a fur animal) does not patentably distinguish the claimed invention from the prior art.
Regarding claim 32: Lemmers does not expressly recognize the property that the “fibrillated parenchymal cellulose has a Brookfield viscosity of at least 10 mPa.s measured at concentration of 1.0 weight % at 100 rpm shear rate and/or a turbidity value less than 1000 NTU measured at 0.1 weight-% concentration”. However, one having ordinary skill in the art would expect the property is present in Lemmers’ microfibrillated parenchymal cellulose for the following reasons. Lemmers discloses the claimed parenchymal cell cellulose sources (see rejection of claim 26 above). Lemmers discloses the claimed fibrillated parenchymal cellulose microfibril length and diameter. 

As evidenced by Akerman, US 2014/0363528 A1, the following are emulsifiers: gum Arabic, sodium alginate and guar gum (para 0034). 
As evidenced by Funda et al., US 2014/0228429 A1, the following are emulsifiers: gelatin, gum Arabic, pectin, alginate, carrageenan, maltodextrin, ghatti gum, and tamarind gum (para 0025). 
Regarding claim 35: Lemmers discloses a dispersion (the Ready-to-Drink Proteinaceous Beverage, Example 2, is in the form of a dispersion, para 0111) of the fibrillated parenchymal cellulose with an insoluble substance (fat, para 0018) and water (para 0019). 
Regarding claim 36: Lemmers discloses 0.01-2.0 wt. % of fibrillated parenchymal cellulose (para 0019). 
Lemmers does not disclose 3-10 wt. % of fibrillated parenchymal cellulose. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited 
Regarding claims 37 and 38: Lemmers discloses 0.005 to 1 wt. % of hydrocolloid (para 0079). Lemmers discloses the hydrocolloid may be selected from gum Arabic, carboxymethylcellulose, gellan gum, pectin, carrageenan, gum ghatti, guar gum, xanthan gum, locust bean gum, agar, starch, alginate, and combinations thereof (para 0080). 
As evidenced by Zhang et al., US 2014/0212564 A1, the following are stabilizers: gum Arabic, carboxymethyl cellulose, gellan gum, pectin, carrageenan, ghatti gum, guar gum, xanthan gum, locust gum, agar, starch, alginate, cellulose (para 0041). 
Regarding claim 41: Lemmers does not require the presence of grain. As such, Lemmers is encompassed within the breadth of the claimed “feed composition does not contain grain”. 
Regarding claim 42: The phrase “wherein the fibrillated parenchymal cellulose is fibrillated fresh parenchymal cellulose or fibrillated never-dried parenchymal cellulose” is a process limitation (in this case it is a negative process limitation) in the product claim. Therefore, the claim will be interpreted as analogous to a product by process claim. 
It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the .

Claims 26, 29-33, 35-38, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tissot-Favre et al., US 2013/0122147 A1; in view of Dinand et al., US 5,964,983 A. 
Regarding claim 26: Tissot-Favre discloses a feed composition (comestible compositions, para 0032) comprising protein concentrate (vegetable proteins, soybean meal, soy protein concentrate, corn gluten meal, wheat gluten, casein, albumin, and meat protein, para 0044); fat (para 0045); and water (para 0047). Tissot-Favre discloses the feed composition (comestible composition) is in the form of fodder (for companion animals, para 0047); pellet (kibble, para 0047); dry feed (dry compositions, para 0047); and semi-dry feed (semi-moist compositions, para 0047). 
Tissot-Favre discloses the feed composition (comestible composition) may contain emulsifiers, thickeners, and gelling agents (para 0062) in a range from about 0.0001 to about 20% of the food composition (para 0062). 
Tissot-Favre does not disclose fibrillated parenchymal cellulose. 
Dinand is drawn to microfibrillated cellulose (abstract). Dinand discloses the microfibrillated cellulose is produced by the economic exploitation of plant residues (col. 2, ln. 4-6). Dinand discloses the cellulose is parenchymal (parenchyma is also known as primary cell wall tissue, col. 2, ln. 29-30) cell cellulose. Dinand discloses the cellulose is obtained from vegetables (col. 2, ln. 39), sugar beet (col. 2, ln. 37), potato pulp (col. 16, ln. 6), and fruits (col. 2, ln. 38). Dinand discloses the cellulose may be used in the 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute emulsifiers, thickeners, and gelling agents, as taught in Tissot-Favre, with a microfibrillated parenchymal cellulose gelling or thickening agent having a length of more than one micrometer (more than 7 µm long and could be 15-20 µm long; fig 5 and 6 illustrating micrographs of microfibrils longer than 1 µm), a diameter of less than 200 nm (between about 2 nm and 4 nm), wherein the parenchymal cellulose is obtained from vegetables, sugar beet, potato pulp, and fruits, as taught in Dinand, to obtain a feed composition having from about 0.0001 to about 20% of a thickening or gelling agent that is a microfibrillated parenchymal cellulose having a length of more than one micrometer (more than 7 µm long and could be 15-20 µm long; fig 5 and 6 illustrating micrographs of microfibrils longer than 1 µm), a diameter of less than 200 nm (between about 2 nm and 4 nm), wherein the parenchymal cellulose is obtained from vegetables, sugar beet, potato pulp, and fruits. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a microfibrillated parenchymal cellulose that exhibits the properties of thickening and/or gelling. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one of ordinary skill in the art at the time the invention was filed would have been motivated to use Dinand’s cellulose because the microfibrillated cellulose is produced by the economic exploitation of plant residues (Dinand, col. 2, ln. 4-6).
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Regarding claim 30: Tissot-Favre discloses offal (lungs, spleen, kidneys, brain, livers, blood, bone, partially-defatted low-temperature fatty tissue, and stomachs and intestines, para 0022) from fish and animals other than fish (para 0022). 
Regarding claim 31: The phrase “wherein the feed composition is a fur animal feed” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, Tissot-Favre in view of Dinand suggests a composition within the breadth of the claimed composition. As such, the intended use (i.e., feeding to a fur animal) does not patentably distinguish the claimed invention from the prior art. 
Regarding claim 32: Dinand does not expressly recognize the property that the “fibrillated parenchymal cellulose has a Brookfield viscosity of at least 10 mPa.s, preferably at least 100 mPa.s, measured at concentration of 1.0 weight-% at 100 rpm shear rate and/or a turbidity value less than 1000 NTU, preferably in the range of 100 - 700 NTU, measured at 0.1 weight-% concentration”. However, one having ordinary skill in the art would expect the property is present in Dinand’s microfibrillated parenchymal cellulose for the following reasons. Dinand discloses the claimed parenchymal cell cellulose source (e.g., sugar beet pulp, col. 2, ln. 48-49). Additionally, Dinand discloses the claimed length and diameter. 
Regarding claim 33: Tissot-Favre discloses emulsifiers (para 0062).
Regarding claim 35: Tissot-Favre in view of Dinand suggests a dispersion (mix, para 0077) of the fibrillated parenchymal cellulose with an insoluble substance (fat, para 0045) and water (moisture, para 0047) or with an insoluble substance (fat, para 0045). 
Regarding claim 36: Tissot-Favre discloses the feed composition (comestible composition) may contain thickeners and gelling agents (para 0062) in a range from 
Regarding claim 37: Tissot-Favre discloses the feed composition (comestible composition) may contain a stabilizing agent (stabilizer, para 0062; antioxidant, para 0063). 
Regarding claim 38: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Tissot-Favre discloses a skilled artisan can determine the appropriate amount of stabilizer (antioxidant, para 0063). As such, the concentration of stabilizer (antioxidant) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent. Additionally, Tissot-Favre discloses an additional ingredient may be a stabilizer in a range from about 0.0001 to about 20% of the food composition (para 0062). 
Regarding claim 42: The phrase “wherein the fibrillated parenchymal cellulose is fibrillated fresh parenchymal cellulose or fibrillated never-dried parenchymal cellulose” is a process limitation (in this case it is a negative process limitation) in the product claim. Therefore, the claim will be interpreted as analogous to a product by process claim. It has been held that even though product-by-process claims are limited by and defined .

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tissot-Favre et al., US 20130122147 A1; in view of Dinand et al., US 5,964,983 A; as applied to claims 26, 29-33, 35-38, and 42 above; and in further view of Sakaji et al., US 2014/0134306 A1. 
Tissot-Favre in view of Dinand is relied on as above. 
Tissot-Favre discloses the composition is food for companion animals, which include cats and dogs (para 0016). Tissot-Favre discloses the composition comprises protein source, which may include animal proteins (para 0044). 
If Tissot-Favre is insufficient to suggest offal and fish offal, then the limitation is obvious for the following reasons. 
Sakaji is drawn to pet food (abstract). Sakaji discloses the food includes proteins (para 0042), which may be from animal sources (para 0042). Sakaji discloses the animal protein may be the organs of beef, pigs, chickens and fish (para 0042). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the animal protein source, as taught in Tissot-Favre, with an animal protein source that is the organs of beef, pigs, chickens and fish, as 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619